         Case 1:19-cv-10742-PKC Document 26 Filed 06/29/21 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       86 Chambers Street
                                                       New York, New York 10007



                                                       June 29, 2021
By ECF
Honorable P. Kevin Castel
United States District Judge
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007


               Re:     United States and the State of New York, ex rel. William Gurin, v. New
                       York City Health and Hospitals Corporation D/B/A NYC Health &
                       Hospitals and the New York College of Podiatric Medicine,
                       No. 19 Civ. 10742 (PKC)

Dear Judge Castel:

        I write respectfully on behalf of the United States of America (the “Government”) to advise
the Court that the Government consents to the settlement agreement between the relator and the
defendants, dated June 25, 2021; and further consents to the dismissal of this action with prejudice
as to the relators and without prejudice as to the Government.

       I thank the Court for its consideration of this matter.


                                                Respectfully,

                                                AUDREY STRAUSS
                                                United States Attorney

                                          by:      /s/ Jessica Jean Hu
                                                JESSICA JEAN HU
                                                Assistant United States Attorney
                                                86 Chambers Street, 3rd Floor
                                                New York, NY 10007
                                                Telephone: (212) 637-2726
                                                Facsimile: (212) 637-2717
         Case 1:19-cv-10742-PKC Document 26 Filed 06/29/21 Page 2 of 2

                                                                         Page 2


cc: By e-mail

Gerri Gold (Gerri.Gold@ag.ny.gov)
Special Assistant Attorney General
Medicaid Fraud Control Unit
NYS Office of the Attorney General

Adam Pollock (Adam@pollockcohen.com)
Pollock Cohen LLP
Counsel for Relator

Joseph V. Willey, Esq. (joseph.willey@katten.com)
Katten Muchin Rosenman LLP
Counsel for the New York City Health and Hospitals Corporation

Robert M. Radick (rradick@maglaw.com)
Morvillo Abramowitz Grand Iason & Anello PC
Counsel for Defendant New York College of Podiatric Medicine
